Citation Nr: 0824642	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-19 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002 & Supp. 2008).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
December 1959.  He died in February 2003, and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.

The appellant withdrew her Travel Board hearing request in 
September 2006 and instead appeared at an RO hearing in 
October 2006.  See 38 C.F.R. § 20.704(e) (2007).

The Board also notes that disposition of this case has 
followed a grant of a motion to advance this appeal on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The immediate cause of the veteran's death was sudden 
cardiac death, due to or as a consequence of hypertension and 
obstructive sleep apnea.

2.  Prior to death, the veteran's service-connected disorders 
included a scar of the right calf and lower thigh (Muscle 
Group XI), evaluated as 30 percent disabling; amputation of 
the left great toe, scar plantar surface with hammer toes, 
evaluated as 20 percent disabling; and a scar of the right 
thigh and abdomen and acute thrombophlebitis, both evaluated 
as zero percent disabling.

3.  The cause of the veteran's death has not been shown to be 
causally related to either service or a service-connected 
disorder.  

4.  The veteran was not rated as totally disabled at the time 
of death; he also was not a prisoner of war during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1112, 
1113, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2007).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.22, 3.159 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for the cause of the 
veteran's death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Additionally, certain chronic diseases, including 
cardiovascular diseases, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

In this case, the appellant has asserted that the veteran's 
service-connected disorders led to his morbid obesity and the 
diseases eventually resulting in death.  

The Board observes that the veteran died in February 2003 at 
his residence.  The immediate cause of the veteran's death, 
as listed on his death certificate, was sudden cardiac death, 
due to or as a consequence of hypertension and obstructive 
sleep apnea.  No autopsy was performed.

Prior to death, the veteran's service-connected disorders 
included a scar of the right calf and lower thigh (Muscle 
Group XI), evaluated as 30 percent disabling; amputation of 
the left great toe, scar plantar surface with hammer toes, 
evaluated as 20 percent disabling; and a scar of the right 
thigh and abdomen and acute thrombophlebitis, both evaluated 
as zero percent disabling.  

In reviewing the veteran's service medical records, the Board 
notes that he was treated for the lower extremity injuries 
resulting in his service-connected disabilities following an 
accident in January 1959.  Following a 4-hour procedure, 
including suturing of his lacerations of the right leg, he 
was noted to have blood pressure between 150-170/90, with a 
pulse rate of over 100.  There is no indication, however, of 
sustained elevated blood pressure or of an in-service 
diagnosis of hypertension.

Following service, the veteran underwent a VA examination in 
April 1960, as well as VA hospitalizations between April 1962 
and February 1967.  The corresponding reports reflect further 
treatment for right leg symptoms, but with no indication of 
cardiovascular disease or obstructive sleep apnea.  All blood 
pressure readings from this period showed systolic pressure 
well below 160mm. and diastolic blood pressure well below 
90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, note 1 
(indicating that the term "hypertension" means that 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.).

A January 2001 VA emergency room statement indicates a 
medical history of hypertension and sleep apnea.  

In a February 2001 statement, Andrew J. Blank, D.O., 
attributed the veteran's severe lumbar disc disease to his 
right lower leg and left great toe disabilities.  By 
contrast, the report of a May 2001 VA spine examination 
contains an opinion indicating that the veteran's low back 
disorder was not causally related to his service-connected 
disabilities, as well as a notation that he weighed 318 
pounds.  Neither report contains any opinion as to 
cardiovascular disease or obstructive sleep apnea, however.  

Subsequent VA outpatient records indicate that resting 
tachycardia was noted in October 2002.  In the same month, 
the veteran was noted to have been diagnosed with 
hypertension in 1980 and to have been on continuous positive 
airway pressure (CPAP) therapy for sleep apnea "for years."  
He was reported to have had recent shortness of breath and 
chest pains in November 2002.  Also, he was described as 
having multiple risk factors for a myocardial infarction, 
including diabetes mellitus.


In an August 2003 statement, Dr. Blank asserted that the 
veteran's right lower leg disability had limited his duties 
of daily life, with an inability to take much weight, a gait 
dysfunction, and severe recurrent bouts of thrombophlebitis.  
The veteran had pain up until the period of time of his 
death.  In conclusion, Dr. Blank asserted that the veteran 
"was left with a disability secondary to" his in-service 
military accident in 1958-1959.

The claims file also includes an August 2004 statement from 
the veteran's treating VA physician.  This physician, who 
began treating the veteran in May 2001, noted that the 
veteran's pain could not be sufficiently managed by high 
doses of strong pain medication.  While some of this pain was 
due to a back injury suffered in an automobile accident, a 
significant portion of the leg pain and discomfort "could" 
be traced back to the military injury.  The veteran was 
unable to perform any meaningful exercise for years and 
developed significant deconditioning as a result of the 
chronic pain.  His inability to exercise also led to a 
gradual weight gain and, eventually, morbid obesity.  The 
obesity was noted to be a direct contributor to diabetes, 
sleep apnea, and hypertension, conditions described as 
frequently associated with the type of sudden death 
experienced by the veteran.  The treating VA physician thus 
concluded that the chronic problems leading to the veteran's 
death were a direct result of a cascade of events that 
started with the leg injury in 1959.  

In September 2004, the veteran's claims file was reviewed by 
a VA doctor.  This doctor noted the veteran's treating VA 
physician's statement, but, in response, he stated that 
"cardiac risk factors do not include orthopedic injuries" 
and that "[t]here is absolutely no relationship between an 
orthopedic injury and the development of morbid obesity."  
While it would be reasonable to assume that there would be 
diminished exercise in such circumstances, this would not 
automatically lead to an increased weight in the individual.  
Therefore, this VA doctor rejected the treating VA doctor's 
contention that any service-connected injury led to the 
demise of the veteran.


Dr. Blank submitted an additional medical statement in June 
2005, in which he opined that the veteran's continued leg 
pain and discomfort throughout his lifespan until the time of 
his death was a direct result of his military injury of 1959.  
He was unable to perform any type of meaningful and daily 
exercise ability of any type, and this led to chronic pain, 
"severe conditioning," and morbid obesity.  Because of his 
obesity, his diabetes mellitus was "fairly out of control" 
on a regular basis, and this was a direct contributor to his 
sleep apnea and accelerated hypertension.  Overall, Dr. Blank 
found that the veteran's untimely death resulted from a 
series of events beginning with the 1959 injury that "spun 
out of control" due to his progressive multifactoral 
diseases.  Dr. Blank cited to reviewing records "from the 
Army up until that of his military physician" (actually the 
treating VA physician) but did not indicate whether the 
claims file had been reviewed in its entirety.

In an August 2005 statement, the veteran's treating VA 
physician provided a clarification statement.  In this 
statement, he noted that the veteran's injury from an 
automobile accident was to the cervical spine, rather than 
the lumbar spine, and that he was very severely incapacitated 
as a result of his foot injuries and lower back pain.  The 
treating VA physician also noted that he was "unable to 
comply" with the appellant's request that he state that the 
veteran was paralyzed from the waist down.  He added that the 
veteran suffered from uncontrollable hunger which 
unfortunately led to binge-eating behavior.  In summary, 
while it was "certainly an accurate statement that 'people 
do not ordinarily develop morbid obesity as a consequence of 
an orthopedic injury,'" the treating VA physician still 
believed that the veteran's death was at least as likely as 
not related to his severe immobility, the proximate cause of 
which was his service-related disability.

Given these statements, the veteran's claims file was 
returned to the VA doctor who had provided the September 2004 
opinion.  In a follow-up opinion from May 2006, this doctor 
acknowledged the August 2005 statement from the treating VA 
physician but noted that the physician himself related that 
the veteran suffered from uncontrollable hunger which led to 
binge-eating behavior.  As such, the VA doctor found that the 
veteran had an eating disorder that had nothing to do with 
any orthopedic injury or confinement to a wheelchair.  
Rather, the VA doctor noted that the treating VA physician 
"himself refutes his own assertion that immobility led to 
the veteran's demise"; instead, the veteran's eating 
disorder contributed to his demise.  The VA doctor also added 
that there was no evidence that the veteran's service-
connected thrombophlebitis of the right leg was active at the 
time of his demise.  

In this case, there is a significant difference of opinion 
between the statements of the veteran's treating VA physician 
and Dr. Blank, both of whom support the appellant's 
contention that the veteran's service-connected disabilities 
contributed to cause death; and the VA doctor who provided a 
contrary view in statements from September 2004 and May 2006.  
In cases where there are competent but conflicting medical 
opinions, as here, several matters must be addressed in 
determining the relative probative value and weight of the 
opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).    


Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

In the present case, the Board first notes that the only 
doctor who had the opportunity to review the veteran's entire 
claims file was the VA doctor who provided statements in 
September 2004 and May 2006.  While Dr. Blank noted reviewing 
certain medical records, it is by no means clear that he 
reviewed the entire claims file.  There is no suggestion at 
all that the treating VA physician had the opportunity to 
review either all or part of the claims file.  The 
consequence of this is that only the VA doctor who provided 
statements in September 2004 and May 2006 had an opportunity 
to assess the veteran's overall medical history in reaching 
an opinion as to the etiology of the cause of his death.

The Board also notes that the second statement of the 
treating VA physician contains inconsistent findings.  While 
this physician had previously noted the veteran's obesity and 
maintained in August 2005 that the veteran's death was at 
least as likely as not related to his severe immobility, the 
proximate cause of which was his service-related disability, 
the physician also stressed that the veteran had 
uncontrollable hunger which led to binge-eating behavior.  
This internal inconsistency ultimately renders this opinion 
less definite than those of the VA doctor who provided 
statements in September 2004 and May 2006 and Dr. Blank.

In summary, the probative value of the treating VA 
physician's opinions is markedly reduced by both the internal 
inconsistency of the second statement and the fact that this 
physician apparently did not have access to the claims file.  
Dr. Blank's opinion is also reduced in probative value 
insofar as it was not noted to be based on a review of the 
entire claims file.  By contrast, the VA doctor who provided 
statements in September 2004 and May 2006 indicated a claims 
file review on both dates and provided definite opinions 
without internal inconsistencies.  For this reason, the Board 
finds this to be the most probative opinion, with the medical 
evidence of record on balance thus indicating no causal 
relationship between the cause of the veteran's death and a 
disability of in-service onset.

Finally, the Board has considered the appellant's 
contentions, as indicated in lay statements and in her 
October 2004 hearing testimony.  While the Board is 
empathetic with the appellant in view of the death of the 
veteran, the Board may not go beyond the factual evidence 
presented in this instance to provide a favorable 
determination.  In this case, the appellant, as a layperson 
who has no apparent training in the field of medicine, has 
not been shown to be competent to provide an opinion with 
regard to medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Overall, the Board concludes that no disabilities incurred 
either as a result of service or as secondary to a service-
connected disability caused the veteran's death or 
contributed substantially or materially to cause his death.  
Therefore, the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, and the claim for that 
benefit must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the current claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


II.  Entitlement to DIC under 38 U.S.C.A. § 1318

If the veteran's death is not due to service-connected 
disability, a surviving spouse may still be entitled to DIC 
benefits in the same manner as if the veteran's death were 
service-connected if the veteran was, at the time of his 
death, in receipt of, or entitled to receive, compensation 
for a service-connected disability rated totally disabling 
if: (1) the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death; or (2) the disability was continuously rated 
totally disabling for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty; or (3) the veteran was a former prisoner of 
war who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  38 U.S.C.A. 
§ 1318; see also 38 C.F.R. § 3.22(a).

"Entitled to receive" means that the veteran filed a claim 
for disability compensation during his or her lifetime and 
one of the following circumstances is satisfied: (1) the 
veteran would have received total disability compensation at 
the time of death for a service-connected disability rated 
totally disabling for the requisite period but for clear and 
unmistakable error committed by VA in a decision on a claim 
filed during the veteran's lifetime; or (2) additional 
evidence submitted to VA before or after the veteran's death, 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA, provides a basis for reopening a claim 
finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively for the requisite period.  38 C.F.R. § 3.22(b).

Claims for DIC benefits under 38 U.S.C.A. § 1318 must be 
adjudicated with specific regard given to decisions made 
during the veteran's lifetime, and without consideration of 
"hypothetical entitlement" to benefits raised for the first 
time after a veteran's death.  See Rodriguez v. Nicholson, 
511 F.3d 1147 (Fed. Cir. 2008) (holding that the revised 
provisions of 38 C.F.R. § 3.22, as amended in 2000, may be 
applied to claims for DIC benefits filed by survivors before 
the amendment took effect).

In the present case, the veteran, who served only during a 
peacetime period, was not a prisoner of war.  As indicated 
above, his service-connected disabilities did not result in a 
total disability rating during his lifetime.  Moreover, there 
has been no specific assertion that the veteran was 
"entitled to receive" total disability compensation, as 
defined under 38 C.F.R. § 3.22(b).

In this case, it is the law and not the evidence that is 
dispositive.  Lacking legal merit, the claim of entitlement 
to DIC under 38 U.S.C.A. § 1318 must be denied.  See 
generally Sabonis v. Brown, 6 Vet. App. 426 (1994).

III. Duties to assist and notify

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the appellant was notified of the 
information and evidence needed to substantiate and complete 
her claims in letters issued in June and October of 2003.  In 
this regard, the Board is mindful of the specific 
requirements of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  In this decision, the United States Court of Appeals 
for Veterans Claims (Court) determined that notification in 
such cases must include: (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Id.

In the present case, the requirements of Hupp were not met 
insofar as a list of the veteran's service-connected 
disorders was not provided in the notice letters.  
Nonetheless, the appellant described the veteran's service-
connected disorders and asserted their causal role in 
producing death in a series of subsequent lay submissions.  
She also discussed these disorders and their significance in 
the context of the current claim during her October 2006 
hearing.  It is thus evident that she has actual knowledge of 
the conditions for which the veteran was service-connected at 
the time of death and the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition.  See Sanders v. Nicholson, 487 F.3d 881, 
887 (Fed. Cir. 2007) (a notice defect can be cured by actual 
knowledge on the part of the claimant).  Under such 
circumstances, to delay action on an adjudication of this 
claim pursuant to Hupp would provide no benefit to the 
appellant and would result only in unnecessary delay.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. at 430 (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant are to be 
avoided).

In addition, VA has fulfilled its duty to assist the 
appellant in obtaining identified and available evidence 
needed to substantiate a claim.  The claims file was reviewed 
for the purposes of VA medical opinions in September 2004 and 
May 2006.  The RO has obtained all medical records 
corresponding to signed release forms submitted by the 
appellant following the June 2003 and October 2003 notice 
letters.  The appellant mentioned separate treatment of the 
veteran at the University of Pennsylvania Hospital during her 
October 2006 hearing; however, this treatment apparently only 
concerned the veteran's spine disorder, which is not among 
either his service-connected disabilities or those diseases 
listed on his death certificate.  The Board therefore does 
not find that any corresponding records would be 
"relevant," as defined in 38 C.F.R. § 3.159(c)(2).

Overall, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


